Citation Nr: 0025009	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-21 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico, (RO).


FINDINGS OF FACT

1.  The veteran served for more than 90 days during the 
Vietnam Era and was honorably discharged.  He is therefore a 
veteran of a period of war for pension purposes.

2.  The veteran's nonservice-connected disabilities are 
migraine headaches, rated as 30 percent disabling; low back 
pain resulting from paracentral disc herniation at L5-S1 and 
degenerative joint disease L-S spine, rated as 40 percent 
disabling; depressive disorder, rated as 10 percent 
disabling; and scar right patella, epistaxis, and history of 
arterial hypertension, all noncompensably evaluated.  These 
conditions result in a combined nonservice-connected 
disability rating of 60 percent.

3.  The veteran is 45 years of age and has two years of 
college education.  His most recent reported employment was 
as a data entry operator in October 1996.

4.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to follow a substantially gainful occupation.

5.  The veteran's disabilities are not shown to permanently 
preclude him, individually, from engaging in substantially 
gainful employment, consistent with his age, education, and 
occupational history based on the evidence now of record.


CONCLUSION OF LAW

The criteria for a permanent and total rating for pension 
purposes have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 4.15, 4.16, 
4.17, 4.19, 4.20 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran of a period of war is eligible to receive a pension 
for nonservice connected disability if the veteran is 
permanently and totally disabled.  38 U.S.C.A. § 1521(a).  
This provision sets up a two-part test for pension 
entitlement.  First, the veteran must have served for ninety 
(90) days or more during a period of war.  In this case, the 
veteran meets the first part of this test, inasmuch as he had 
qualifying wartime service during the Vietnam Era.

The second part of the test requires that the veteran be 
permanently and totally disabled from disabilities not the 
result of willful misconduct.  38 U.S.C.A. §§ 1521(a), (j).  
Permanent and total disability can be shown in one of two 
ways.  First, a veteran is permanently and totally disabled 
if he suffers from a disability which would render it 
impossible for the average person with the same disabilities 
to follow substantially gainful employment and it is 
reasonably certain that such disability will continue 
throughout the veteran's life.  38 U.S.C.A. § 1502; 
38 C.F.R. § 3.340.  This is an objective standard, based on 
criteria in the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999).  The second method, the subjective or 
"unemployability" test will be discussed below.

OBJECTIVE STANDARD OR AVERAGE PERSON TEST,  BASED ON SCHEDULE 
FOR RATING DISABILITIES

Turning first to the "objective" standard, a veteran is 
eligible to be rated permanently and totally disabled for 
pension purposes if he meets the schedular criteria in 38 
C.F.R. Part 4.  When impairment is commensurate with a 100 
percent rating in accordance with schedular criteria, a total 
rating on a schedular basis is warranted.  38 C.F.R. § 
3.340(a)(2).  Specifically, as determined by the RO, the 
veteran's nonservice-connected disabilities include: migraine 
headaches rated at 30 percent disabling, and low back pain 
resulting from paracentral disc herniation at L5-S1 and 
degenerative joint disease L-S spine rated together as 40% 
disabling.  Other nonservice connected disabilities were 
evaluated and rated as 0 percent disabling include depressive 
disorder, scar right patella, epistaxis, and history of 
arterial hypertension.  These conditions result in a combined 
disability rating of 60 percent as assigned by the RO.  Thus, 
the veteran does not meet the schedular criteria for a total 
disability, unless the assigned ratings are in error.  As 
discussed in detail below, the medical evidence of record 
reveals that the veteran's combined current rating is 
accurate, however, the veteran's disability rating for his 
depressive disorder has been increased.

MIGRAINE HEADACHES

The veteran's migraine headaches are rated as 30 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 
(1999).  Under DC 8100, prostrating attacks occurring on an 
average once per month over the last several months warrant a 
30 percent rating.  If the headaches are very frequent, 
completely prostrating and prolonged with severe economic 
inadaptability they would warrant a rating of 50 percent.

In June 1999, the veteran was afforded a VA Medical Exam, 
which provided a diagnosis of migraine type headaches.  The 
examiner reported that the veteran claimed to suffer from two 
to three attacks per month that lasted three to five days.  
The veteran told the examiner that these headaches were 
throbbing in nature. 

Based on the above evidence, the Board finds that there is no 
basis on which to assign a higher evaluation for migraine 
headaches.  Although the veteran's headaches occur two to 
three times a month, the veteran receives some relief from 
medication.  Furthermore, there is no indication that they 
are so severe as to be prostrating and prolonged with severe 
economic inadaptability that they would warrant a 50 percent 
rating.  Therefore, the assignment of a 30 percent evaluation 
is appropriate.

LOW BACK PAIN

The veteran's low back pain is rated as 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292-5293 
(1999).  A severe limitation of motion of the lumbar spine is 
rated as 40 percent disabling under DC 5292.  This is the 
maximum rating under this diagnostic code.  Under DC 5293, 
intervertebral disc syndrome, a 40 percent rating is 
warranted with severe, recurring attacks, with intermittent 
relief.  To receive a 60 percent rating under this diagnostic 
code, the veteran's disability must be pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293.  

In July 1999, the veteran received a VA medical examination, 
which provided a diagnoses of a left paracentral disc 
herniation at L5-S1, by MRI, and left L5 radiculopathy, 
clinically, and degenerative joint disease of the lumbosacral 
spine.  The veteran reported that he suffered from weakness 
of his lower extremities and claimed that he had difficulty 
in moving his lower extremities.  Furthermore, the veteran 
reported that when he had "flare-ups" he was unable to get 
out of bed.  

The examiner reported that the veteran's range of motion was 
forward flexion at 85 degrees, with pain, extension to 15 
degrees, lateral bending to the right was 25 degrees, lateral 
bending to the left was 15 degrees, and rotation to the right 
and to the left were to 40 degrees.

Furthermore, the examiner reported that the veteran was not 
additionally limited by pain, fatigue or weakness, and 
despite the fact that the veteran reported pain upon 
palpation at left L4-L5 paravertebral muscles, no spasm was 
reported.  Finally, the examiner reported that the veteran 
was symmetric with no postural abnormalities, atrophies or 
masses.  At the veteran's musculoskeletal exam conducted in 
July 1999, it was reported that the veteran uses one 
Lofstrand crutch in his left hand.  However, in his general 
medical exam conducted in June 1999, it was reported that he 
had a normal gait.  

It is clear that the veteran suffers from a back disorder, 
but this has been identified and evaluated as 40 percent 
disabling by the RO.  To receive a 60 percent rating under 
this diagnostic code, the veteran's disability must be 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of disease disc, little intermittent 
relief.  

As such, findings commensurate with pronounced or severe low 
back disc impairment under DC 5293 are not shown since there 
was no indication that the disorder resulted in sciatic 
neuropathy with characteristic pain, no demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of disease disc.  Furthermore, the 
examiner went on to report no postural abnormalities. 

In light of the above evidence, the Board finds that there is 
no basis on which to assign a higher evaluation for the 
veteran's low back disorder.  Therefore, the assignment of a 
40 percent evaluation is appropriate.

DEPRESSIVE DISORDER	

The veteran's depressive disorder is rated as 0 percent 
disabling under 38 C.F.R. §§ 4.125-4.130, DC 9400 (1999).  
The applicable rating criteria for mental disorders, 38 
C.F.R. § 4.125 et seq., was amended effective 
November 7, 1996.  Accordingly, the Board must consider 
whether the amended regulation is more favorable to the 
appellant than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous criteria, a noncompensable evaluation was 
assigned when there were neurotic symptoms which may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132, DC 
9400 (1996).  A 10 percent evaluation was assigned for 
symptoms less than the criteria for 30 percent, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  Id.  A 30 percent 
rating was warranted for definite impairment in the ability 
to establish and maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  In precedent opinion, dated November 
1993, the General Counsel of the VA concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(1993).  

Under the previous regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal, which were considered by the RO, a 10 percent 
evaluation may be assigned with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or with symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, DC 
9400 (1999).  A 30 percent rating is appropriate for a 
disorder which manifests occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 

impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is 
appropriate for a disorder which manifests occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining relationships.

The veteran was referred for a VA psychiatric evaluation in 
June 1999, which found that the veteran was clean, adequately 
dressed and groomed.  The examiner reported that the 
veteran's attention, concentration, memory and impulse 
control were all good.  There was no evidence of 
hallucinations or suicidal or homicidal tendencies.  The 
veteran's speech was clear and coherent.  However, the 
veteran was depressed and constricted.  It was noted that the 
veteran is receiving medication from the VA Mental Hygiene 
clinic for his condition.  The veteran reported that he had 
not worked since 1995.  

The veteran's symptoms are mild or transient and they are 
controlled by continuous medication.  As such, the Board 
finds that a 10 percent rating is appropriate.  

Under the former criteria a 30 percent rating, was 
appropriate only when the disorder was "distinct, 
unambiguous, and moderately large in degree."  Under the new 
criteria, a 30 percent or higher rating is appropriate for a 
disorder that manifests occupational and social impairment 
with the inability to perform occupational tasks.  
Furthermore, under the current criteria a 30 percent, or 
higher rating, is associated with chronic sleep impairment 
and mild memory loss (such as forgetting names, directions, 
recent events) which are not noted in this case.  There is no 
evidence to suggest that the veteran's psychiatric disorder 
is currently of the degrees that it would serve as an 
impediment to perform basic occupational tasks.  


SCAR, RIGHT PATELLA

The veteran's scar is rated as 0 percent disabling under 
38 C.F.R. § 4.118, DC 7805 (1999).  The criteria for rating 
this disorder indicate that the rating is based on the 
limitation of function of the affected body part.

The veteran originally filed a claim for disability resulting 
from a scar, right patella in September 1975.  At that time, 
it was found that the scar caused minimal residuals and noted 
no abnormalities as a result.  In subsequent medical 
examinations, there was no notice of any limitations of 
functions as a result of the scar on the veteran's right 
patella.  Furthermore, in his June 1999 VA medical 
examination it was noted that the veteran's gait was normal 
and that his posture was erect.  The veteran also had 
musculoskeletal examinations, in July of 1999 and February 
1997.  In the 1997 examination, it was reported that the 
veteran was able to squat, stoop, and walk on toes and heels 
without difficulty.  Furthermore, it was noted that he had 
more function in the scarred, right leg than in his left leg.  
The 1999 examination noted weakness in the veteran's left 
leg, but not in his scarred, right leg.  Neither the veteran 
nor the examiner, remarked on the scar, or limitations 
resulting from it.

A 0 percent rating is appropriate for this disorder since the 
veteran's scar does not limit the of function of the effected 
body part.  Id.  Additionally, the veteran has not 
complained, nor did the VA examiner report that the scar was 
tender or painful, or was poorly nourished resulting in 
repeated ulceration.  See 38 C.F.R. § 4.118, DC 7803, 7804 
(1999).

NOSE BLEEDS

A noncompensable evaluation has been assigned under the 
provisions of 38 C.F.R. § 4.97, DC 6599-6502 (1999) for 
nosebleeds, epistaxis.  When an unlisted residual condition 
is encountered which requires an analogous rating, the first 
two digits of the diagnostic code present that part of the 
rating schedule most closely identifying the bodily part or 
system involved, with a "99" assigned as the last two digits 
representing all unlisted conditions.  38 C.F.R. § 4.27 
(1999).  The veteran's epistaxis has previously been rated by 
analogy to a deviated nasal septum.  38 C.F.R. § 4.97, DC 
6502.  A 10 percent rating is available with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  Id.  

A VA examination dated February 1997, did not note any 
disorders of the nose.  In a June 1999 VA examination, no 
disorders of the nose were found.  A 0 percent rating is 
appropriate for a disorder of this type which does not result 
in blockage of either of the nasal passages.

HYPERTENSION		

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  Compare  38 C.F.R. § 4.104 
(1998); with 38 C.F.R. § 4.104 (1999).  It does not appear 
that the RO considered the old criteria during the period of 
time they were in effect during the veteran's appeal.  
Nonetheless, as the schedular ratings applicable to 
hypertension DC 7101 essentially did not change as a result 
of these new revisions, the Board finds that no prejudice 
will result to the veteran by way of appellate review of the 
claims at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also VAOPGCPREC 16-92 (July 24, 1992).

Under the former DC 7101, hypertensive vascular disease 
(essential arterial hypertension) manifested by diastolic 
pressure readings that were predominantly 100 or greater 
warranted a 10 percent disability rating.  38 C.F.R. § 4.104, 
DC 7101 (1998).  Hypertensive vascular disease manifested by 
diastolic pressure readings that were predominantly 110 or 
more with definite symptoms of the disease warranted a 20 
percent disability rating.  Id.  If the symptoms are 
moderately severe and diastolic pressure readings 
predominantly, 120 or more, a 40 percent evaluation is 
appropriate.  Id.  With diastolic pressure readings 
predominantly 130 or more and severe symptoms, a 60 percent 
evaluation is warranted.  Id.  Finally, when continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent would be assigned.  
Id. at Note 1.  

The current DC 7101 (1999), provides a 10 percent rating with 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more on continuous medication.  
38 C.F.R. § 4.104, DC 7101 (1999).  A 20 percent disability 
rating is warranted with diastolic pressure readings 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Id.  With diastolic pressure, 
predominantly 120 or more, a 40 percent evaluation is for 
assignment.  Id.  With diastolic pressure readings, 
predominantly 130 or more, a 60 percent evaluation is 
warranted.  Id.  Finally, hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  Id. at Note 1.  Hypertension is defined to mean that 
the diastolic blood pressure is predominantly 90 or greater.  
Id. 

In the June 1999 VA examination, the veteran's blood pressure 
was taken three times.  In these readings, the veteran's 
diastolic pressure readings were less than 100 and systolic 
pressure readings were less than 160.  The VA examiner noted 
that no medication has ever been prescribed for blood 
pressure.  A history of arterial hypertension was provided, 
with no current diagnosis.

Therefore, the claimed disorder fails to meet the criteria, 
under either the current criteria or the previous criteria 
that would trigger the 10 percent rating.  Since the 
requirements of a 10 percent rating are not met, a 
noncompensable evaluation is appropriate.

COMBINED RATING

As a result of the increased evaluation of the veteran's 
depressive disorder, the combined rating must be 
recalculated.  The veteran' nonservice-connected disorders 
include migraines, rated as 30 percent disabling; a 40 
percent disability rating is assigned for lower back 
disorder; and a 10 percent rating for depressive disorder is 
warranted.  All other disorders continue to be rated as 0 
percent disabling.

Guidance for combining ratings can be found in 38 C.F.R. 
§ 4.25 (1999).  The rating of 40 percent for a lower back 
disorder, combined with a 30 percent rating for migraines; is 
evaluated as 58 percent disabling.  When this is combined 
with the newly revised 10 percent rating for the veteran's 
depressive disorder, the veteran receives a revised combined 
rating of 62 percent which must then be converted to the 
nearest degree divisible by 10 which is 60 percent.

Despite the increase in the rating for the veteran's 
depressive disorder, the 60 percent combined disability 
rating is still appropriate, and the veteran does not meet 
the objective criteria for total disability.  Id.  
Accordingly, entitlement to a permanent and total disability 
rating for pension purposes on an objective basis is not 
warranted.

SUBJECTIVE STANDARD OR UNEMPLOYABILITY TEST

If a disability or a combination of disabilities is rated as 
less than 100 percent disabling under the rating criteria, 
the VA must consider whether a permanent and total rating may 
be assigned under the "subjective standard."  To do so, the 
VA must first determine whether the percentage requirements 
for a total disability under section 4.16(a) of the 
regulations have been met.  38 C.F.R. § 4.17.  Section 
4.16(a) provides that, where there is only one disability, it 
shall be ratable at 60 percent or more and that, where there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the percentage requirements of section 
4.16(a) are met, the VA must then consider whether the rating 
or ratings assigned are permanent in nature or subject to 
change because a disability or disabilities may improve.  
38 C.F.R. § 4.17 ("For the purpose of pension, the 
permanence of the percentage requirements of § 4.16 is a 
requisite.").

Where the percentage requirements of section 4.16(a) are met 
and the disabilities involved are of a permanent nature, the 
VA must then render a judgment as to whether the veteran's 
disabilities render him or her unemployable, i.e., unable to 
secure or follow substantially gainful employment by reason 
of such disability.  38 C.F.R. § 4.17.  If so, a rating of 
permanent and total disability will be assigned.  38 C.F.R. 
§ 4.17.  Where the percentage requirements of section 4.16(a) 
are not met but, in the judgment of the rating board, the 
veteran is nevertheless unemployable as a result of 
disability, the rating board may refer the claim to the 
Adjudication Officer under section 3.321(b)(2) for 
extra-schedular consideration of a permanent and total 
disability rating.  38 C.F.R. § 4.17(c), 3.321(b)(2).  In 
rendering a judgment as to unemployability, the VA must 
consider the veteran's disabilities, age, occupational 
background, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2).

The veteran's nonservice-connected disabilities are migraine 
headaches, rated as 30 percent disabling; low back pain 
resulting from paracentral disc herniation at L5-S1 and 
degenerative joint disease L-S spine, rated as 40 percent 
disabling; depressive disorder, rated as 10 percent 
disabling; and scar right patella, epistaxis, and history of 
arterial hypertension, all noncompensably evaluated.  These 
conditions result in a combined nonservice-connected 
disability rating of 60 percent.  Accordingly, the provisions 
of 38 C.F.R. § 4.16(a) are not met.  

Additionally, the evidence of record does not reflect that 
the veteran's disabilities, age, and occupational background 
render him individually unable to follow a substantially 
gainful occupation.  The veteran is 45 years of age, 
completed two years of college, and was gainfully employed 
for approximately 25 years, until October 1996.  The veteran 
previously worked as a clerk in a pharmacy.  Specifically, 
the veteran has no visual impairment, is ambulatory, well 
developed and well nourished, has a normal gait, has a 
substantial range of motion of his extremities, and is well 
oriented.  Although the July 1999 VA examination identified 
some weakness in his lower left quadriceps muscle and his 
left extensor hallucis longus, along with limitation of 
motion, these findings are not so profound as to render him 
unemployable.  

In sum, the Board concludes that the weight of the evidence 
shows that the veteran does not have permanent and total 
disability that would preclude an average person from 
engaging in substantially gainful employment nor is he 
individually precluded from substantially gainful employment 
because of permanent disability not the result of willful 
misconduct.  Accordingly, entitlement to a permanent and 
total disability rating for pension purposes is not 
warranted.



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

